Citation Nr: 1116821	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  08-18 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.  The issue now before the Board was remanded in June 2010 for further evidentiary and procedural development.  As discussed below, the Board is granting the full benefit sought on appeal.  Thus, any failure to substantially comply with the remand is nonprejudicial error.  

The Veteran testified before a Decision Review Officer (DRO) in February 2009.  A transcript of that hearing is associated with the claims file and has been reviewed by the Board in conjunction with this appeal.


FINDING OF FACT

The competent evidence is in equipoise as to whether tinnitus is etiologically related to service-connected bilateral hearing loss.


CONCLUSION OF LAW

Tinnitus is proximately due to service-connected bilateral hearing loss.  38 U.S.C.A. § 1112, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist and Other Due Process Considerations

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Following the issuance of the February 2011 supplemental statement of the case, but prior to certification of this appeal to the Board, the Veteran submitted additional evidence and argument in the form of a March 2011 lay statement.  Seeing as this evidence was not accompanied by a waiver of RO review, a remand would generally be necessary to allow the RO to consider this evidence in the first instance.  See 38 C.F.R. § 19.37 (2010).  However, since the Board is granting entitlement to service connection for tinnitus, there is no prejudice to the Veteran in the Board reviewing this evidence and proceeding with its determination.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In fact, to remand this appeal would only further delay a favorable outcome.  

Legal Criteria and Analysis

The Veteran has asserted throughout this appeal that his tinnitus is directly related to acoustic trauma incurred during his active military service.  To this extent, he has described exposure to significant noise during service with resultant ringing in his ears that became especially bothersome in the last fifteen years or so.  Although not specifically claimed by the Veteran, the evidence of record, in fact, supports a finding that his current tinnitus is causally related to his already-service-connected hearing loss disability.  As such, the Board finds that service connection should be awarded warranted on a secondary, rather than a direct, basis.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (the VA must consider all possible theories of entitlement raised by the claimant or the evidence of record).

As noted above, the Veteran contends that he was exposed to significant loud noise during service.  He describes exposure to noise from 50 caliber machine guns and 105 millimeter artillery shells while serving in Vietnam.  At a July 2007 VA examination the Veteran reported the onset of his tinnitus was approximately fifteen years earlier.  The examiner noted, however, that the Veteran had expressly denied the presence of tinnitus at a 2002 VA clinical evaluation.  Thereafter, at the February 2009 DRO hearing, the Veteran clarified that while his tinnitus did not begin to interfere with his daily activities until approximately fifteen years ago, it had, in fact, been present and continuous since service.  

The Veteran provided the same explanation to the audiologist at the September 2010 VA examination.  The examiner, unfortunately, felt that the various versions of when the Veteran's tinnitus began made it impossible to provide a reliable opinion regarding whether tinnitus is related to military noise exposure.  She did, however, answer in the affirmative to the question of whether the Veteran's tinnitus is "as likely as not a symptom associated with [his] hearing loss."  

Pertinent VA law and regulations provide that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury or that has been chronically worsened by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310 (2010).  Absent probative evidence indicating why tinnitus is not due to hearing loss, and with consideration of the principle of reasonable doubt, the Board finds that service connection is warranted for tinnitus as the record is, at the very least, in relative equipoise as to the issue of whether such disability is secondary to service-connected bilateral hearing loss.  See 38 C.F.R. § 3.310.  See also 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 3.102 (2010).


ORDER

Entitlement to service connection for tinnitus is granted.

____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


